Citation Nr: 0901503	
Decision Date: 01/14/09    Archive Date: 01/22/09	

DOCKET NO.  07-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
numbness of the left (minor) arm secondary to degenerative 
joint disease of the cervical spine from November 25, 2005. 

2.  Entitlement to a rating in excess of 20 percent for 
numbness of the left (minor) arm secondary to degenerative 
joint disease of the cervical spine.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The adverse determination on appeal reduced the veteran's 
disability evaluation for his service-connected numbness of 
the left (minor) arm secondary to degenerative joint disease 
of the cervical spine from 20 percent to a noncompensable 
rating effective November 25, 2005.  The veteran disputed the 
reduction of his rating, in addition to claiming entitlement 
to an amount higher than 20 percent throughout the rating 
period on appeal.  Accordingly, the claim has been divided 
and recharacterized as set forth on the title page of this 
decision.   


FINDINGS OF FACT

1.  A February 2006 rating decision retroactively awarded a 
30 percent evaluation reduced the veteran's disability 
evaluation for left arm numbness from 20 percent to a 
noncompensable level, effective November 25, 2005.

2.  The veteran was not sent a rating proposing the reduction 
prior to the February 2006 decision and was not provided an 
opportunity to present additional evidence to show that 
compensation payments should have continued at the 20 percent 
level.

3.  Throughout the rating period on appeal, the veteran's 
service-connected numbness of the left upper extremity was 
representative of no more than moderate incomplete paralysis 
of the median nerve innervating that extremity.

4.  The veteran's service-connected disabilities, consisting 
of low back strain with dextrocurvature/degenerative joint 
disease, vertebral spurs of the cervical spine, numbness of 
the left arm secondary to degenerative joint disease of the 
cervical spine, asthma, and headaches, when taken in 
conjunction with his education and occupational experience, 
are insufficient to preclude his participation in all forms 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is void ab initio to 
the extent that it reduced the veteran's disability 
evaluation for left arm numbness from 20 percent to 
noncompensable effective November 25, 2005; the reduction was 
not proper. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.105 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected numbness of the left arm secondary to 
degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a 
and Part 4, Code 8515 (2008).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as VA and private treatment records and examination reports, 
and various statements by the veteran's daughter and former 
employer.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Restoration of a 20 percent rating from November 25, 2005

In February 2004, the veteran claimed entitlement to service 
connection for left arm numbness secondary to his service-
connected cervical spine disability.  He was afforded a VA 
examination in August 2004, and the RO initially awarded 
service connection in an unappealed December 2004 rating 
decision.  At that time, a 20 percent rating was assigned 
effective January 15, 2003.   

In August 2005, the veteran requested an increased rating for 
his left arm numbness.  He was provided a VA examination in 
November 2005.  Following that examination, a rating decision 
was issued in February 2006.  At that time, the RO reduced 
the veteran's evaluation for left arm numbness to a 
noncompensable level, effective November 25, 2005.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002).  Moreover, prior to reducing 
a veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating- 
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect. Generally, when 
reduction in the evaluation of a service-connected disability 
is contemplated and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor. The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. See 38 C.F.R. § 3.105(e) (2008).

The Court has consistently held that when VA reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio and will be set 
aside. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 
Therefore, since the procedural requirements for the 
reduction were not complied with, the reduction of the 
veteran's evaluation for left arm numbness from 20 percent to 
a noncompensable level is set aside, and the 20 percent 
rating is restored.  Indeed, as restoration is warranted on 
the basis of deficient notice, further consideration of other 
provisions relating to reductions, found under 38 C.F.R. § 
3.344 is not required here.  

Having restored the 20 percent evaluation throughout the 
rating period on appeal, the Board must now consider the 
veteran's claim of entitlement to an evaluation in excess of 
that amount.  

II. Increased Rating

The veteran in this case seeks an increased evaluation for 
service-connected numbness of his left (minor) arm secondary 
to degenerative joint disease of the cervical spine.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

Moreover, while the Board must consider the veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including Section 4.2 [see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

In light of the restoration awarded in the instant decision, 
the veteran is in receipt of a 20 percent evaluation for left 
arm numbness throughout the rating period on appeal.  He has 
been evaluated pursuant to Diagnostic Code 8599-8515.  Under 
Diagnostic Code 8515, a 20 percent evaluation is warranted 
for moderate incomplete paralysis of the median nerve in the 
minor extremity.  To be entitled to the next-higher 40 
percent rating, the evidence must demonstrate severe 
incomplete paralysis.  

In the present case, at the time of a VA orthopedic 
examination in August 2004, the veteran complained of 
dysesthesia in his left lateral arm extending to the elbow, 
as well as in the left palm and left thumb, and in the palmar 
and dorsal surfaces of the fingers.  According to the 
veteran, he was at times unable to grip strongly, and as a 
result, sometimes dropped things.  Neurologic evaluation 
showed deep tendon reflexes of 0/4 in the left elbow, as well 
as a loss of sharp distinction at the levels of the 5th and 
6th cervical vertebrae and 1st and 2nd thoracic dermatomes of 
the left upper extremity.  

A June 2005 VA clinical record showed complaints of numbness 
in his left upper extremity with accompanying tingling and 
muscle pain.

At the time of a VA examination of the veteran's spine on 
November 25, 2005, it was noted that the veteran's claims 
folder was available, and had been reviewed.  A sensory 
evaluation of the veteran's upper extremities conducted at 
that time showed intact vibratory sensation, in conjunction 
with light filament sensation distally.  Motor examination of 
the veteran's upper extremities showed strength of 5/5, 
considered to be equal bilaterally, as well as bilateral 
elbow strength of 5/5.  At the time of examination, the 
biceps, brachioradial, and triceps reflexes were all noted to 
be 2+.  The pertinent diagnosis noted was of cervical strain, 
with "subjective" radiculopathy.

At the time of a VA examination of the spine in October 2006, 
sensory evaluation was intact in both the ulnar and 
radiomedial distributions of both hands and both arms to soft 
touch.  Motor examination showed no evidence of atrophy of 
the upper extremities consistent with radiculopathy.  
Reflexes were 2+ and equal, as evidenced by triceps, biceps, 
and brachioradialis jerks.  Noted at the time of examination 
was that electromyelogram and nerve conduction velocity 
studies of the left upper extremity conducted in August 2004 
showed evidence of early mild left ulnar sensory neuropathy, 
though with no electrophysiologic evidence of left cervical 
nerve root lesions.  The pertinent diagnosis noted was of 
left ulnar neuropathy, unrelated to cervical strain, with 
accompanying congenital fusion at the level of the 5th and 
6th cervical vertebrae.

On VA general medical examination, likewise conducted in 
October 2006, it was noted that motor and sensory 
evaluations, as well as deep tendon reflexes, were intact.  
Moreover, sensation was intact in both upper extremities and 
in all dermatomes to soft touch.  The pertinent diagnosis 
noted was numbness of the left arm secondary to cervical 
spine, "not found."

In an addendum to the aforementioned VA general medical 
examination dated in March 2007, it was noted that the 
veteran suffered from early mild left ulnar sensory 
neuropathy, though without electrophysiologic evidence of 
left cervical nerve root radiculopathy affecting his left 
arm.  

Pursuant to applicable law and regulation, the 20 percent 
evaluation in effect for the veteran's service-connected left 
arm numbness prior to November 25, 2005 contemplated the 
presence of moderate incomplete paralysis of the median nerve 
of the left, which is to say, minor upper extremity.  Again, 
to be entitled to the next-higher 40 percent evaluation, the 
evidence would need to show severe incomplete paralysis.  
Significantly, the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or due 
to partial regeneration.  Moreover, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, 
Code 8515 (2008).

The evidence of record, as detailed in pertinent part above, 
does not demonstrate severe incomplete paralysis such as to 
warrant a rating in excess of 20 percent at any time during 
the rating period on appeal.  

Based on the aforementioned, it is clear that the veteran's 
service-connected numbness of the left upper extremity was no 
more than moderately disabling.  This is particularly the 
case given the fact that, at the time of the aforementioned 
VA orthopedic examination in August 2004, deep tendon 
reflexes were 0/4 in the veteran's left elbow, with a loss of 
sharp distinction at the C5-6 and T1-2 dermatomes of the left 
upper extremity.  In fact, upon VA examination in November 
2005, evaluation of the veteran's bilateral upper extremities 
showed intact vibratory sensation, as well as light filament 
sensation distally.  Moreover, motor examination of the upper 
extremities showed strength of 5/5 bilaterally, as well as 
bilateral elbow strength of 5/5.  Moreover, on subsequent VA 
examination in October 2006 sensory evaluation was intact for 
the ulnar and radiomedial distribution of both hands and both 
arms to soft touch, while motor examination showed no 
evidence of atrophy of the upper extremities consistent with 
radiculopathy.

Based on the aforementioned, there is no basis for a rating 
in excess of 20 percent for left arm numbness over any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In reaching this determination, the Board has given due 
consideration to the veteran's potential entitlement to an 
increased rating on an extraschedular basis. However, based 
on a review of the entire evidence of record, the Board is of 
the opinion that such an evaluation is not in order.  In that 
regard, while at the time of the aforementioned VA general 
medical examination in October 2006, it was noted that the 
veteran had been hospitalized 11 times since 1996, those 
hospitalizations were for problems associated with substance 
abuse, and not with the veteran's service-connected left 
upper extremity disability.  Accordingly, the Board is of the 
opinion that the veteran's service-connected left upper 
extremity numbness has not been productive of the marked 
interference with employment and/or frequent periods of 
hospitalization requisite to referral for an extraschedular 
evaluation.

III.  TDIU

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board acknowledges that, at 
the time of the aforementioned VA general medical examination 
in October 2006, the veteran indicated that he was currently 
working in a residential home as a weekend caregiver for 
young adults, monitoring medication intake approximately four 
hours a day on Saturday and Sunday.  However, in the opinion 
of the Board, this work constitutes no more than "marginal" 
employment, and, as such, is not in and of itself a bar to a 
potential grant of a total disability rating based upon 
individual unemployability.  See 38 C.F.R. § 4.16 (2008).

In that regard, a total disability rating based upon 
individual unemployability may be assigned where the 
schedular rating is less than total when it is found that the 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).

In the present case, a review of the record discloses that 
the veteran has completed one year of college.  Reportedly, 
the veteran has had occupational experience as a firefighter, 
a telecommunications worker, and an outside sales 
representative/deliveryman, as well as a United States Postal 
worker.  Apparently, the veteran last worked either in 
September 2003 or November 2004.  The veteran's service-
connected disabilities consist of low back strain with 
dextrocurvature/degenerative joint disease, evaluated as 40 
percent disabling; vertebral spurs of the cervical spine, 
evaluated as 20 percent disabling; numbness of the left arm 
secondary to degenerative joint disease of the cervical 
spine, evaluated as noncompensably disabling; asthma, 
evaluated as 10 percent disabling, and headaches, evaluated 
as noncompensably disabling.  The combined evaluation in 
effect for the veteran's various service-connected 
disabilities is 70 percent, taking into account the 
restoration allowed in the instant appeal.

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2008).

In the case at hand, it is clear that the veteran does in 
fact meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
However, the evidence must also demonstrate that his service-
connected disabilities, when taken in conjunction with his 
education and occupational experience, are sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).

In that regard, during the course of VA outpatient treatment 
in June 2005, it was noted that the veteran had just gotten a 
new job, and that he was in "good spirits."  On subsequent VA 
examination of the veteran's spine in November 2005, the 
veteran indicated that he had last worked in November 2004 
for a local beauty supply company as an outside sales 
representative/delivery man.  Reportedly, according to the 
veteran, he was terminated due to the medications he was 
taking for his service-connected neck and lower back 
problems, which medications made him "drowsy."  While during 
the course of examination, it was noted that flare-ups of the 
veteran's cervical and lumbar spine problems impaired his 
daily functional activities, making it somewhat difficult for 
him to clean up after himself or to participate in sports, 
when not "flared-up," the veteran's service-connected 
disabilities did not impair his daily functional activities, 
though they hurt and "slowed him down."  In the opinion of 
the examiner, while as a result of the veteran's various 
medical conditions, he was prohibited from lifting over 
30 pounds, performing repetitive back bending tasks, climbing 
ladders, or engaging in prolonged standing or walking, given 
the nonmedical factors which might or might not impact the 
veteran's ability to gain or maintain gainful employment, he 
was only able to speculate as to the effect of the veteran's 
various service-connected disabilities on his employability.

The Board observes that, during the course of a subsequent VA 
examination of the spine in October 2006, it was noted that 
the veteran was able to operate a motor vehicle, dress and 
undress, and attend to the needs of nature without 
assistance.  Moreover, according to the examiner, the 
veteran's ability to function in his normal occupational 
environment was unimpeded by his service-connected 
disabilities.  Rather, the veteran's nonservice-connected 
polysubstance abuse constituted the predominant limitation on 
his occupational capacity.  This opinion was further 
buttressed in a March 2007 addendum to an October 2006 VA 
general medical examination, at which time it was noted that, 
in his current state, the veteran was able to function in his 
previous occupational environment without limitations due to 
his service-connected disabilities.

Based on the aforementioned, it is clear that the veteran's 
various service-connected disabilities, and, in particular, 
his service-connected low back and cervical spine 
disabilities, when taken in conjunction with his education 
and occupational experience, are insufficient to preclude him 
from obtaining or retaining gainful employment.  Accordingly, 
the veteran's claim for a total disability rating based upon 
individual unemployability must be denied.

IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
5-6.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in October 2005 and May 
2006.  In those letters, VA informed the veteran that, in 
order to substantiate his claim for an increased rating, he 
needed to show that his service-connected disability had 
undergone an increase in severity.  Finally, the veteran was 
advised that, in order to substantiate his claim for a total 
disability rating based upon individual unemployability, he 
needed to demonstrate that his service-connected 
disabilities, in and of themselves, were sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  To the extent there existed any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, 
in that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Restoration of a 20 percent evaluation for numbness of the 
left arm secondary to degenerative joint disease of the 
cervical spine as of November 25, 2005, is granted.

An evaluation in excess of 20 percent for service-connected 
numbness of the left arm secondary to degenerative joint 
disease of the cervical spine prior to November is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


